 434DECISIONS OF NATIONALLABOR RELATIONS BOARDThiokol Chemical Corporation,Hall-Way PlantandSheetMetalWorkers International Association,Local Union No. 60,AFL-CIO,Petitioner. Case19-RC-6150March 15, 1973DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSPursuant to a Stipulation for Certification UponConsentElection,a secret ballot election wasconducted among the employees in the stipulatedunit described below. The tally of ballots furnishedthe parties showed that of approximately 35 eligiblevoters, 34 cast valid ballots, of which 10 were for thePetitioner, and 23 against. There was one challengedballot.Thereafter, the Petitioner filed timely objec-tions to conduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on September 11,1972, issued and served on the parties his Report onObjections,recommending that the Petitioner'sobjections be sustained and that the election held onMay 18, 1972, be set aside, and that a direction ofsecond election issue. Thereafter, the Employer filedtimely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that thefollowing employees constitute an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees of theEmployer at its South Yellowstone and SunnysideRoad, Idaho Falls, Idaho plant, including thetime and inventory clerk and the order andmaterial clerk, excluding office clericals, profes-sional employees and supervisors as defined inthe Act.5.The Petitioner's objection relates solely to adocument mailed by the' Employer to the unitemployees on May 9, 1972, in which the Employerreproduced the official seal of the Board and certainportions of a Board publication entitled "A Lay-man's Guideto BasicLaw Under the National LaborRelations Act" (1962 edition). The Employer on thesame date also mailed to all unit employees a 2-pageletter together with an enclosure entitled "Here's theReal Story About Strikes" and a second enclosureentitled "Get the Real Facts." On the "Layman'sGuide" the Employer added "Here's What the U.S.Govt.Has to Say." The Employer added at thebottom "Thiokol-Hall," thus appropriating an offi-cial Board document for partisan purposes.We agree with the Regional Director that theBoard should not and cannot allow its. officialdocuments which are designed to provide completeand unbiased information to employees, employers,and the public to be appropriated by any party in apartisanmanner.Here the Employer used theoutdated 1962 Board document to misstate thepresently existing law as to the rights of economicstrikers.Thus, under the cover of implied Boardsanction, the Employer misled its employees bycreating a false and misleading view as to theemployees' reinstatement rights in the event of aneconomic strike. This action we believe was aperversion of the purposes of this document andoperated to compromise the neutrality of the Board.The gravamen of the Employer's objectionableconduct as to the misuse of the Board's 1962document was that it chose to reprint the outdated1962 document rather than the 1970 document whichaccurately expresses the current state of the law as tothe reemployment rights of economic strikers.Wethink the Chairman's reliance on . the Union's"opportunity to correct" the misrepresentation ismisplaced. It is questionable whether any partisan ina campaign can credibly and effectively correct amisstatement,buttressedby officialdocuments,about the legal principles applied by the publicagency administering the statute. In any event, wedeem it more salutary not to attempt any suchevaluation.Accordingly, the Board has considered the Peti-tioner'sobjection, the Regional Director's report,and the Employer's exception and, for the reasonsstated above, adopts the Regional Director's find-ings, conclusions, and recommendations.We do not agree with our dissenting colleague thatour decision herein constitutesper segrounds forsetting aside the election because of the Employer'suse of outdated Board material. In this case, as in allprevious cases involving the misuse of Board docu-ments or materials, the alleged misuse has been202 NLRB No. 57 THIOKOL CHEMICAL CORP.weighed together with all other relevant facts as tothe possible impact upon the rights of employees to afree and untrammeled election. Nor do we agree withour dissenting colleague that "the action complainedof herein was, at most, a misrepresentation." TheEmployer in its campaign laid great stress on thepossibility of strikes and that in the event of a strike"its business would go to its competitors." Thus, theemployees' reemployment rights in the event of astrike were an important issue during the campaign.The Employer's use of the 1962 document in thiscontext served to reinforce its campaign theme thatin the event of an economic strike they would losetheir reemployment rights, a result sanctioned by theUnited States Government. In the circumstances ofthiscase,we are compelled to find that theEmployer's misuse of the document compels us todirect that a second election be held.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts the recommendation of theRegional Director that the election held on May 18,1972, be set aside and hereby orders that the electionconducted on May 18, 1972, be, and it hereby is, setaside and that Case 19-RC-6105 be, and it hereby is,remanded to the Regional Director for Region 19 forthe purpose of conducting a new election at suchtime as he deems that circumstances permit the freechoice of a bargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]CHAIRMAN MILLER,dissenting:Icannot agree that the Employer's use of theoutdated excerpt from "Layman's Guide to BasicLaw Under the National Labor Relations Act" (19621SeeRebmar, Inc.,173 NLRB 1434.2As the Regional Director found, accompanying the Employer'sMay 9,1972, letter (and the disputed portion of the 1962 "Layman's Guide") was aleaflet stating that"Strikers...do not have a right to their job after thestrike if they have been permanetly replaced,and their replacements are stillworking." (Emphasis supplied.]The Employeralso asserts that in a speech435edition) constitutedper segrounds for setting asidethe election.This is not a case where a party has addedextraneous propaganda to a Board document underconditions tending to suggest either directly orindirectly to the voters that this Government Agencyendorses a particular choice. Cf.AlliedElectricProducts, Inc.,109 NLRB 1270. Instead, we are hereconcernedwith an employer's action in usingoutdated Board material so as, it is alleged, tounderstate the rights employees would have asreplaced economic strikers.It is true that "the Board has a responsibility toinform employees fully of their rights and privilegesunder the Act and to conduct elections in theatmosphere conducive to a determination of theuninhibited preference of employees." I To that end,the Board is called upon from time to time to takemeasures to assure that its efforts in this regard arenot subject to improper interference. This is not tosay, however, that an election should be set aside inevery case involving a misuse of Board documents orliterature.The action complained of herein was, at most, amisrepresentation.Itdidnot involve a majordeparture from the truth 2 and occurred some 9 daysbefore the election. Thus the Union had ampleopportunity to correct any misstatement of the lawwhich may have been involved. Furthermore, it ishighly speculative, in my view, for this Board toconclude that a failure by the Employer to makeclear a refinement in the governing law as to therights of replaced strikers in some hypothetical strikewhich might occur at some future date had such atendency to disturb the election results here as tojustify our setting aside the election.In these circumstances, I would certify the resultsof the election.the day before the election,the Employer read to the employees relevantportions of the newer 1970"Layman'sGuide."Thus,it is at least arguablethat the record as a whole will not support a finding that the Boardmaterials were used in such a way as to convey a misrepresentation of thestate of the law.